This action was brought originally by the Board of Education of Lakewood against Charles P. Lynch superintendent of schools pursuant to instructions from the Bureau of Inspection and Supervision of Public Offices to recover the amount paid to the superintendent in excess of the sum provided by the contract to be paid to the superintendent.
It appears that the Board of Education passed a resolution which stated that the salary of the superintendent would be increased by reason of the fact that extra duties had devolved upon tre superintendent and that therefore his compensation would be raised over the amount provided by a contract.
Lynch filed an answer and cross petition, setting up the resolution of the Board and asking for judgment for the balance of the unpaid increase.
The judgment of the Common Pleas in favor of Lynch was reversed by the Court of Appeals on the ground that the journal entry had not been approved by the Attorney General in accordance with 286 GC. and that under 11631 GC., item 3, the judgment should be vacated because of this irregularity.
Lynch in the Supreme Court contends:
1. That the judgment was properly rendered.
2. That the irregularity complained of is not a ground for the vacation of the judgment.